-Appeal by an. insurance carrier from a decision and award of the Workmen’s Compensation Board made in claimant’s favor. The evidence of the circumstances of claimant’s employment at the time of his accidental injury was such as to sustain the board’s finding that they occurred in the employ of the nonappeqling employer. Claimant’s injury occurred March 13, 1946. His claim for compensation wu$ not filed with the Workmen’s Compensation Board until January 12, 1948, and under the statute as it then existed (Workmen’s Compensation Law, § 28), his claim to compensation had been barred over nine months before his claim was filed. There is no evidence that the board permitted a late filing, and the objection thereto, was made at the first hearing in the matter at which all parties were represented. The amendment to said section of the statute, made by chapter -624 of the Laws of 1947, effective July 1, 1947, was not effective to revive rights already barred by the former provisions of the statute. (Matter of Cheesman V. Cheesman, 236 Ñ. Y. 47; Éophins V. Lincoln Trust Co., 233 N. Y. 213; Matter of Orton v. Olfls Mo,tor Works, 229 App. Div. 46. See, also, Matter of Berkovitz v. Arbib & Houlberg, 230 N. Y. 261.) The decision and award are reversed on the law and the claim dismissed, with costs against the Workmen’s Compensation Board. Brewster, Bergan and Coon, JJ., concur; Heffernan, J. P., dissents and votes to affirm; Deyo, J., dissents. [See post, p. 1028; 279 App. Div. 695.]